Citation Nr: 1639855	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent for psoriasis, previously characterized as chronic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to April 1971, and from June 1987 to August 2007, including combat service in the Republic of Vietnam, and his decorations include the Bronze Star Medal with "V" device and the Combat Medical Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for the disabilities on appeal.  In June 2010, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  

These matters were previously before the Board in December 2012 and September 2015 when they were remanded for additional development.  The Board notes that the September 2015 remand instructions included obtaining a VA opinion as to whether the Veteran's skin disability was more consistent with psoriasis or chronic dermatitis.  In a December 2015 VA skin diseases examination, it was opined that it was likely his diagnosis is and always was psoriasis since service.  Accordingly, the matter has been re-characterized on the preceding page to reflect this opinion and a more accurate diagnosis.  

In addition, in a January 2014 rating decision, the RO awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective September 1, 2007.  Because the record does not show and the Veteran does not contend that a TDIU is warranted due to his low back or skin disability alone, consideration of entitlement to a TDIU rating under Rice v. Shinseki, 22 Vet. App. 447 (2009), is not before the Board.  

FINDINGS OF FACT

1.  Throughout the appeal period, considering the Veteran's pain and corresponding functional loss, including during flare-ups, his lumbar spine degenerative disc disease is productive of disability analogous to limitation of flexion to 60 degrees; ankylosis of the lumbar spine, separately ratable neurological symptoms, or incapacitating episodes are not shown.  

2.  Throughout the appeal period, the Veteran's psoriasis has required constant or near-constant systemic therapy during the past 12-month period.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial 20 percent rating, but no higher, for lumbar spine degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2015).  

2.  Throughout the appeal period, the criteria for an initial (maximum) 60 percent rating for psoriasis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7806, 7816 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Lumbar Spine Disability

The Veteran contends that his lumbar spine degenerative disc disease warrants a rating of at least 20 percent.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's lumbar spine degenerative disc disease is rated an initial 10 percent, pursuant to Diagnostic Code 5243 (for intervertebral disc syndrome).  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.   The normal combined range of motion of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  Inasmuch as the Veteran has denied throughout the appeal period having any bed rest prescribed by a physician, there is no need for the Board to consider the criteria based on incapacitating episodes in this decision.  See, e.g., January 2013 VA back conditions examination (denying incapacitating episodes being prescribed by a physician).  

On February 2008 VA general examination, the Veteran reported he can stand for less than one hour, walk no further than 3 miles without pain, that his activities of daily living take longer, and that if he overuses his back or walks or stands for too long his back becomes extremely stiff.  During periods of overuse, he has to limit his activities and take medication and wait until his symptoms resolve.  On physical examination, he had a normal gait.  Range of motion studies revealed forward flexion to 76 degrees, extension to 10 degrees, bilateral lateral flexion to 18 degrees, bilateral lateral rotation to 30 degrees.  The diagnosis was degenerative disc disease of the lumbar spine without evidence of radiculopathy.  The examiner opined that the Veteran could lose up to an additional 10 degrees in any plane with overuse or repetitive use, which would include prolonged standing or excessive walking.  

On May 7, 2010, the Veteran underwent L4-L5 and L5-S1 facet arthrodesis with structural allograft placement for lumbar facet arthropathy.  As noted above in the Introduction, a March 2013 rating decision awarded a temporary 100 percent rating for his lumbar spine disability from May 7, 2010 to August 31, 2010, and a 10 percent rating thereafter, for his lumbar spine surgery.  

On January 2013 VA back conditions examination, the Veteran reported progressively increased pain in his lower back since the last examination.  He reported he experiences constant mild discomfort in his lower back, increasing with any bending movement, or with sitting or standing for over approximately 45 minutes.  He also indicated that his low back fatigues easily with activity and that he has stiffness in his lower spinal area.  The Veteran denied any flare-ups since the surgery in May 2010.  On physical examination, range of motion studies revealed forward flexion to 70 degrees (with pain at 60 degrees), extension to 15 degrees (without objective evidence of pain), bilateral lateral flexion to 10 degrees (with pain at 5 degrees), and bilateral lateral rotation to 20 degrees (with pain at 15 degrees).  There was no decrease in range of motion after repetitive use testing.  Guarding and/or muscle spasm was present, but does not result in abnormal gait or spinal contour.  Muscle strength testing of the lower extremities was normal (5/5).  There was no evidence of muscle atrophy.  Reflex examination of the lower extremities was diminished (1+).  Sensory examination of the lower extremities was normal.  Straight leg raise testing was negative.  The examiner noted there were no signs or symptoms of radicular pain or other neurologic abnormalities.  The Veteran denied use of assistive devices.  

On December 2015 VA back conditions examination, the Veteran reported flare-ups manifested by excruciating pain.  He denied the use of assistive devices.  On physical examination, there was guarding of the spine, not resulting in an abnormal gait or abnormal spinal contour.  Range of motion studies revealed forward flexion to 70 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 15 degrees.  Pain was noted on examination it was indicated that such caused functional loss.  There was noted to be pain with weightbearing.  There was no localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing without additional loss of function, including due to weakness, pain, fatigability, or incoordination.  Pain, fatigue, and lack of endurance were noted to limit the Veteran's functional ability during flare-ups, but the examiner was unable to guess the exact loss of range of motion as it would be variable depending on the day.  There was no muscle spasm or localized tenderness.  Muscle strength testing of the lower extremities was normal (5/5).  There was no evidence of muscle atrophy.  Reflex examination of the lower extremities was normal (2+).  Sensory examination of the lower extremities was normal.   Straight leg raise testing was negative.  The examiner noted there were no signs or symptoms of radiculopathy.  There was no evidence of ankylosis.  

Based on the evidence above, the Board finds that the Veteran's lumbar spine degenerative disc disease warrants an increased 20 percent, but no higher, rating throughout the appeal period.  In this regard, the Board notes that the February 2008 VA examiner found that the Veteran could lose up to an additional 10 degrees in any plane with overuse or repetitive use.  Significantly, he is the only examiner to provide an estimated loss of range of motion during periods of overuse or repetitive use.  As indicated above, the February 2008 examination range of motion studies found forward flexion to 76 degrees, extension to 10 degrees, bilateral lateral flexion to 18 degrees, bilateral lateral rotation to 30 degrees.  By the examiner's estimate, during periods of overuse or repetitive use, the range of motion of the Veteran's lumbar spine would be reduced to forward flexion to 66 degrees, extension to 0 degrees, bilateral lateral flexion to 8 degrees, and bilateral lateral rotation to 20 degrees, for a combined range of motion of 122 degrees.  

In addition, the January 2013 examination range of motion studies found forward flexion to 70 degrees, extension to 15 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 20 degrees.  Using the February 2008 examiner's estimated loss of range of motion of 10 degrees in any plane with overuse or repetitive use, and applying that to the January 2013 range of motion studies findings, during periods of overuse or repetitive use, the Veteran's range of motion would be reduced to forward flexion to 60 degrees, extension to 5 degrees, bilateral lateral flexion to 0 degrees, and bilateral lateral rotation to 10 degrees, for a combined range of motion of 85 degrees.  

Finally, the December 2015 examination range of motion studies found forward flexion to 70 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 15 degrees.  Using the February 2008 examiner's estimated loss of range of motion of 10 degrees in any plane with overuse or repetitive use, and applying that to the December 2015 range of motion studies findings, during periods of overuse or repetitive use, the Veteran's range of motion would be reduced to forward flexion to 60 degrees, extension to 0 degrees, bilateral lateral flexion to 0 degrees, and bilateral lateral rotation to 5 degrees, for a combined range of motion of 70 degrees.  

In summary, based on the February 2008 examiner's estimated loss of range of motion of 10 degrees in any plane with overuse or repetitive use, and applying that estimate to the February 2008, January 2013, and December 2015 examinations, the Veteran's lumbar spine degenerative disc disease would warrant an initial increased (20 percent) rating for a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  See also 38 C.F.R. § 4.71a, Note (4) following the General Rating Formula criteria (instructing to round each range of motion measurement to the nearest five degrees).  Accordingly, the Veteran is entitled to an initial 20 percent rating, but no higher, for his lumbar spine disability.  

To the extent the Veteran seeks a rating in excess of 20 percent, the Board fails to find a distinct period of time when the symptoms of the Veteran's lumbar spine disability were of (or approximated) the criteria for a rating in excess of 20 percent.  Thoracolumbar forward flexion was no less than 60 degrees, and there is no evidence of ankylosis, even with consideration of range of motion with pain and after repetitive range of motion testing, pain with weightbearing, and even considering the estimated loss of range of motion on overuse or repetitive use as opined by the February 2008 VA examiner.  See Correia v. McDonald, 28 Vet. App. 158, 170 (2016); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  The Board finds there is no evidence of any additional neurologic disability related to the Veteran's service-connected lumbar spine disability during the appeal period as no examiner has found any evidence of such.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine degenerative disc disease warrants an increased 20 percent rating, and no higher, throughout the appeal period.  

Psoriasis

The Veteran contends that his psoriasis is more severe than the currently assigned initial 10 percent rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
As noted above in the Introduction, the Veteran's skin disability has been re-characterized as psoriasis in light of a December 2015 VA skin examination opinion.  The Veteran's psoriasis is currently rated under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Similarly, the Veteran's psoriasis could be rated under Diagnostic Code 7816, although the rating criteria are the same under both codes.  

Diagnostic Codes 7806 and 7816 provide that dermatitis or eczema/psoriasis that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema/psoriasis that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema/psoriasis that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816. 

After a review of the evidence of record, the Board finds that the evidence supports that the Veteran's psoriasis warrants an initial 60 percent rating throughout the appeal period for constant or near-constant systemic therapy such as corticosteroids.  Recently, the Court of Appeals for Veterans Claims has held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806.  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  

In this case, throughout the appeal period, the Veteran's psoriasis has involved treatment using multiple topical corticosteroids.  See June 2008 VA treatment record (wherein he was prescribed hydrocortisone, a mild corticosteroid); November 2008 VA treatment record (wherein he was prescribed triamcinolone, a medium-to strong-potency corticosteroid); February 2010 VA treatment record (wherein the Veteran was asked to try and prescribed clobetasol, a very strong corticosteroid).  Since February 2010, VA treatment records reflect attempts at tapering the strength of the corticosteroids to a less severe type.  See, e.g., September 2010 VA treatment record (decreasing the steroid to triamcinolone).  Nonetheless, the Veteran remained, at periods, using clobetasol to treat his psoriasis.  See March 2011 VA treatment record (noting the Veteran was using triamcinolone for his hands, and using clobetasol for his body).  Most recently, the Veteran was provided a VA skin examination in December 2015.  It was found that the Veteran used constant or near-constant oral medication for his psoriasis, and use of corticosteroids for a total duration of six weeks or more, but not constantly, during the past 12-month period.  While the examiner may have found that the Veteran's psoriasis did not involve constant or near-constant systemic therapy such as corticosteroids, review of VA treatment records reveals treatment consistent with or approximating constant or near-constant systemic therapy such as corticosteroids.  See July 2015 VA treatment record (listing his active outpatient medications include clobetasol twice daily, and calcipotriene, the generic name for Dovonex, and a form of vitamin D); January 2016 VA treatment record (instructing the Veteran to continue clobetazole and calcipotriene for his psoriasis).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected psoriasis warrants an initial (maximum) 60 percent rating throughout the appeal period.  


ORDER

Throughout the appeal period, an initial 20 percent rating is granted for lumbar spine degenerative disc disease, subject to the rules and regulations governing the payment of VA monetary benefits.  

Throughout the appeal period, an initial 60 percent rating is granted for psoriasis, subject to the rules and regulations governing the payment of VA monetary benefits.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


